


110 HR 4103 IH: To designate the Federal facility administered by the

U.S. House of Representatives
2007-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4103
		IN THE HOUSE OF REPRESENTATIVES
		
			November 7, 2007
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate the Federal facility administered by the
		  Bureau of Land Management located at 600 N 350 W in Delta, Utah, as the
		  Gale V. Bennett Wild Horse and Burro Building.
	
	
		1.Gale V. Bennett Wild Horse
			 and Burro Building
			(a)DesignationThe Federal facility administered by the
			 Bureau of Land Management located at 600 N 350 W in Delta, Utah, shall be known
			 and designated as the Gale V. Bennett Wild Horse and Burro
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Gale V.
			 Bennett Wild Horse and Burro Building.
			
